       Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 1 of 28 PageID: 1




 John W. Leardi                                     Leslie Howard
 Nicole P. Allocca                                  COHEN HOWARD, LLP
 Elizabeth A. Rice                                  766 Shrewsbury Ave., Suite 200
 BUTTACI LEARDI & WERNER LLC                        Tinton Falls, NJ 07724
 212 Carnegie Center, Suite 202                     732-747-5202
 Princeton, New Jersey 08540
 609-799-5150

Counsel for Plaintiffs
 and the Putative Class

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                     :
 JOSEPH F. TAMBURRINO, M.D., as an                   :
 authorized representative of his patient L.K.,      : Case No. 21-cv-12766
 and TAYLOR THEUNISSEN, M.D., as an                  :
 authorized representative of his patient B.W.,      :
 on behalf of themselves and on behalf of all        :
 others similarly situated,                          :
                                                     :     CLASS ACTION COMPLAINT
                                 Plaintiffs,         :
                                                     :
                      - v. -                         :
                                                     :
 UNITEDHEALTH GROUP INC., UNITED                     :
 HEALTHCARE SERVICES, INC., UNITED                   :
 HEALTHCARE INSURANCE COMPANY,                       :
 UNITED HEALTHCARE SERVICE LLC,                      :
 OXFORD HEALTH PLANS, LLC, and                       :
 OXFORD HEALTH INSURANCE, INC.,                      :
                                                     :
                                 Defendants.         :
                                                     :


       Plaintiffs Joseph F. Tamburrino, M.D. (“Dr. Tamburrino”), as an authorized representative

of his patient L.K., and Taylor Theunissen, M.D. (“Dr. Theunissen”), as an authorized

representative of his patient B.W. (collectively, “Plaintiffs”), on behalf of themselves and on behalf

of all others similarly situated, bring the following Class Action Complaint against Defendants

UnitedHealth Group Inc., United Healthcare Services, Inc., United Healthcare Insurance
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 2 of 28 PageID: 2




Company, United HealthCare Service LLC, Oxford Health Plans, LLC, and Oxford Health

Insurance, Inc. (collectively, “United”), and allege as follows:

                                  NATURE OF THE ACTION

       1.      Breast cancer is a serious disability that affects one out of eight women nationwide.

Federal and State laws have been adopted to protect women from abuses related to coverage for

breast reconstruction following a mastectomy. Plaintiffs, as the authorized representatives of their

breast-cancer-survivor patients, on behalf of themselves and a putative class, bring this action in

response to the uniform and unlawful acts of United to systematically deny benefits for post-

mastectomy breast reconstruction when performed by assistant surgeons or co-surgeons.

       2.      United insures and administers health plans, many of which are governed by the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 to 1461 (the

“United Plans”). In that role, United receives, reviews, and processes benefits claims for services

rendered by in-network and out-of-network medical providers.

       3.      Under the Women’s Health Cancer Rights Act of 1998 (“WHCRA”) 29 U.S.C. §

1185b, adopted as part of ERISA, once an ERISA plan provides coverage for a mastectomy,

coverage is required to be provided for breast reconstruction in a manner determined by the

member and her physician. United’s Plans must therefore provide coverage for breast

reconstruction after a mastectomy under WHCRA. WHCRA: (i) requires that post-mastectomy

breast reconstruction surgery be covered under the terms of United Plans; and (ii) prohibits claims

administrators, like United, from placing unreasonable restrictions or limitations on

reimbursement for post-mastectomy breast reconstruction. Notably, WHCRA applies to post-

mastectomy breast reconstruction even in the absence of a diagnosis of breast cancer.

       4.      Unfortunately, United has a uniform practice and procedure in place that makes it

unreasonably difficult for patients insured through its plans to obtain benefits a particular type of


                                                 2
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 3 of 28 PageID: 3




post-mastectomy breast reconstruction known as DIEP Flap when performed by plastic surgeons

such as Dr. Tamburrino and Dr. Theunissen. DIEP flap microsurgery uses the fat and skin from a

patient’s abdomen to make a new breast. DIEP stands for “deep inferior epigastric perforator,”

which is the blood supply to fat and skin of the abdomen. DIEP flap microsurgery is a lengthy (8-

12 hours), complex procedure that requires multiple surgeons to be performed safely. But it

provides significantly better cosmetic results, has fewer donor site complications, is muscle-

sparing, and presents a lower risk of reconstruction failure.

       5.      Nevertheless, United has instituted a uniform claim processing and reimbursement

policy that denies coverage for DIEP flap microsurgery when the performing surgeons work as

either assistant surgeons or as co-surgeons. Specifically, United routinely and consistently denies

benefits for assistant or co-surgeon fees charged for service code S2068 (Breast reconstruction

with deep inferior epigastric perforator (DIEP) flap or superficial inferior epigastric artery (SIEA)

flap, including harvesting of the flap, microvascular transfer, closure of donor site and shaping the

flap into a breast, unilateral) because this code is purportedly not included in the “service code

list” it maintains to create payment policies for assistant surgeons and co-surgeons. Yet, United

recognizes the code in its pre-surgery authorizations, guidelines, and when a primary surgeon

reports service code S2608 without an assistant surgeon or co-surgeon modifier.

       6.      In other words, United has a uniform claim processing and reimbursement policy

that denies coverage to United members whose plastic surgeons perform post-mastectomy DIEP

flap microsurgery as either assistant surgeons or as co-surgeons based on United’s blanket

determination that multiple surgeons are not “medically necessary” to safely perform the

procedure. This uniform denial policy is belied by industry practice and the overwhelming balance

of medical literature, which indicates that all breast reconstruction microsurgery should be




                                                 3
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 4 of 28 PageID: 4




performed by two surgeons, and that single-surgeon breast reconstruction has significantly longer

operating room time, and higher wound occurrences that require surgical correction.

       7.      Plaintiffs Dr. Tamburrino and Dr. Theunissen—acting as duly-authorized

representatives for their respective patients—bring this action on behalf of L.K. and B.W., as well

as all other similarly-situated members of United Plans whose claims for benefits were wrongfully

denied based on United’s arbitrary and capricious claim processing and reimbursement policy

relative to post-mastectomy DIEP flap microsurgery when the performing physicians worked as

either assistant surgeons or as co-surgeons.

                                         THE PARTIES

       A.      Dr. Tamburrino as an Authorized Representative of his Patient L.K.

       8.      With nearly two decades of experience in the fields of plastic and reconstructive

breast surgery, Dr. Tamburrino serves patients throughout the Greater Philadelphia area at

Tamburrino Plastic Surgery & Medspa. Dr. Tamburrino is most often sought after for his

techniques in breast reconstruction (utilizing DIEP flaps and implants).

       9.      After graduating from Temple University with a bachelor's degree in chemistry, Dr.

Tamburrino went on to finish both his masters in biochemistry and his medical degree at Thomas

Jefferson University. He then completed his general surgery residency at Temple University

Hospital. Dr. Tamburrino went on to complete his plastic surgery residency at Cleveland Clinic

Florida. Following this, he received fellowship training in microvascular breast reconstruction

from the University of California at Los Angeles (UCLA). Dr. Tamburrino also attended a

fellowship in aesthetic surgery at Lenox Hill Hospital in New York City.

       10.     Dr. Tamburrino is board certified by both the American Board of Plastic Surgery

and the American Board of Surgery. He is most is most renowned for his innovative work with

breast reconstruction for patients who have survived cancer.


                                                4
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 5 of 28 PageID: 5




       11.     L.K. executed an assignment of benefits and a DAR form in favor of Dr.

Tamburrino, with respect to any claims, appeals, and litigation associated with her DIEP flap

microsurgery. The DAR form, entitled “Assignment of Benefits/Designated Authorized

Representative” and a subsequently executed “Limited Power of Attorney” executed by L.K. in

favor of Dr. Tamburrino are attached hereto as Exhibit A (redacted).

       B.      Dr. Theunissen as an Authorized Representative of his patient B.W.

       12.     Dr. Theunissen is one of the top plastic surgeons in Baton Rouge and surrounding

Louisiana areas. He combines the latest surgical techniques with state-of-the-art technology to help

his patients achieve the more natural and balanced facial, body, and breast results they desire.

       13.     Dr. Theunissen graduated from Louisiana State University Medical School and is

board certified surgeon by the American Board of Plastic Surgery. He is an active member of the

American Board of Plastic Surgery, the American Society of Plastic Surgeons, and the American

Society of Maxillofacial Surgery. Dr. Theunissen is also an Associate Clinical Faculty member at

both LSU and Tulane University.

       14.     Dr. Theunissen’s plastic surgery practice has a special emphasis on breast

reconstruction for women who are about to undergo a mastectomy or have already had a

mastectomy. He offers the latest in muscle sparing reconstructive breast surgery.

       15.     B.W. executed an assignment of benefits and a DAR form in favor of Dr.

Theunissen, with respect to any claims, appeals, and litigation associated with her DIEP flap

microsurgery. The DAR form, entitled “Assignment of Benefits/Designated Authorized

Representative” and a subsequently executed “Limited Power of Attorney” executed by B.W. in

favor of Dr. Theunissen are attached hereto as Exhibit B (redacted).




                                                 5
       Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 6 of 28 PageID: 6




        C.      Defendant UnitedHealth Group Inc. and its Affiliates.

        19.     Defendant UnitedHealth Group Inc. issues, administers, and makes benefit

determinations related to ERISA health care plans through its various wholly-owned and

controlled subsidiaries, including Defendants United Healthcare Services, Inc., United Healthcare

Insurance Company, United HealthCare Service LLC, Oxford Health Plans, LLC, and Oxford

Health Insurance, Inc. Defendant UnitedHealth Group Inc. operates as, and owns the trademark

to, “UnitedHealthcare.” UnitedHealth Group Inc. has developed a uniform policy that led to the

denials of Plaintiffs’ appeals and acted, where possible, to incorporate such guidelines into health

insurance plans issued and administered by United. Moreover, UnitedHealth Group Inc. has caused

Defendants United Healthcare Services, Inc., United Healthcare Insurance Company, United

HealthCare Service LLC, Oxford Health Plans, LLC, and Oxford Health Insurance, Inc., to

promulgate and apply such guidelines in processing claims and appeals.

        20.     Defendant United HealthCare Insurance Company is a wholly-owned and

controlled subsidiary of Unimerica, Inc., which is wholly-owned and controlled by Defendant

United HealthCare Services, Inc. It is the underwriter of insurance provided by United HealthCare

Services, Inc., and certain state-level subsidiaries/affiliates. It participates in the benefit claim and

appeals administration process related to United Plans insured or administered by such

subsidiaries/affiliates, and issues and administers other United Plans, most of which are governed

by ERISA, whether fully-insured or self-insured by a private employer.

        21.     Defendant United HealthCare Service LLC is a wholly-owned and controlled

subsidiary of Defendant United HealthCare Insurance Company and serves as its agent with

respect to benefits claim processing and adjudication.

        22.     Defendant Oxford Health Plans, LLC is a wholly-owned and controlled subsidiary

of UnitedHealth Group Inc. and serves as its agent with respect to benefits claims processing and


                                                   6
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 7 of 28 PageID: 7




adjudication.

       23.      Defendant Oxford Health Insurance, Inc. is a wholly-owned and controlled

subsidiary of UnitedHealth Group Inc. and serves as its agent with respect to benefits claims

processing and adjudication.

       24.      Defendants, other than UnitedHealth Group Inc., do not operate independently and

in their own interests, but serve solely to fulfill the purpose, goals, and policies of Defendant

UnitedHealth Group Inc.

       25.      United maintains an office at 170 Wood Avenue South, Iselin, New Jersey 08830.

                                 JURISDICTION AND VENUE

       26.      United’s actions in administering employer-sponsored health care plans, including

processing appeals of adverse benefit determinations, are governed by ERISA. Thus, subject-

matter jurisdiction is appropriate over Plaintiffs’ claims under 28 U.S.C. § 1331 (federal question

jurisdiction) and 29 U.S.C. § 1132(e) (ERISA).

       27.      Venue is appropriate in this District under 28 U.S.C. § 1391(b)(2) based on Dr.

Tamburrino maintaining an office in New Jersey at 1765 Springdale Road, Suite C1, Cherry Hill,

NJ 08003. Venue is also appropriate under 29 U.S.C. § 1132(e)(2) because Defendants may be

found here and are authorized to do business in New Jersey, either directly or through wholly

owned and controlled subsidiaries.

       28.      This Court has personal jurisdiction over Defendants because Defendants have

substantial contacts with, and regularly conduct business in, New Jersey.

                                             FACTS

       A.       United’s Uniform DIEP Multiple Surgeon Denial Policy.

       29.      United is in the business of insuring and administering health plans, many of which

are governed by ERISA. Among other things, this means that United is responsible for interpreting


                                                 7
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 8 of 28 PageID: 8




written plan terms, making coverage determinations, causing benefit payments to be made or

denied, providing disclosures relative to adverse benefit determinations, and adjudicating appeals

of adverse benefit determinations. As such, United is a fiduciary under ERISA.

       30.     In some instances, United provides a fully-insured product in which the employer

pays a per-employee premium to United, and United assumes the risk of providing health coverage

for insured events.

       31.     In other instances, United acts as an administrator of the insurance plan for the

employer and makes all benefit determinations. As an administrator, United authorizes benefit

checks to be issued out of bank accounts which United controls. Periodically, United will notify

the sponsors of the self-funded plans of the need to replenish those accounts so that benefits

payments can be made. But United nevertheless continues to control those accounts and is fully

responsible for processing the insurance claims and making the determination whether to issue

benefits payments from those accounts.

       32.     In both instances, United has a substantial financial incentive to minimize

expenditures for the plans, and United bears at least a portion of the risk. This financial interest

results in an inherent conflict of interest for United in the administering of claims. For example,

United often provides “stop loss” coverage to self-insured plans where claims in the aggregate

exceed a pre-determined amount during a plan year or a specific amount with respect to single

member or beneficiary. United is also incentivized to minimize payments for self-insured plans to

meet financial metrics to increase administrative fees paid under its Plans. The claims at issue here

involve both fully-insured and self-insured plans.

       33.     With respect to all United Plans, United serves as the claims administrator

responsible for determining whether any given claim is covered by the corresponding United Plan




                                                 8
       Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 9 of 28 PageID: 9




and effectuating any resulting benefit payment. United exercises complete control over such

decisions and has adopted its own internal policies and procedures to justify such denials without

any involvement, participation, or express approval by employers or plan sponsors. As such,

United is a fiduciary with respect to all United Plans covered under ERISA.

       34.     Under the terms of all United Plans, United is obligated to cause the plans to make

benefit payments when someone insured by one of those plans (a “United Member”) obtains health

care treatment that is covered by the terms of that plan (a “Covered Service”). Most United Plans,

and all those at issue in this action, allow United Members to receive insurance benefits for services

rendered by both in-network (“INET”) providers and out-of-network (“ONET”) providers.

       35.     A DIEP flap microsurgery is a type of microvascular breast reconstruction in which

blood vessels called deep inferior epigastric perforators, as well as the skin and fat connected to

them, are removed from the lower abdomen, and transferred to the chest to reconstruct a breast

after mastectomy without the sacrifice of any of the abdominal muscles. It requires an incision into

the abdominal (rectus) muscle, as the blood vessels, or perforators, required to keep the tissue alive

lie just beneath or within this muscle. Therefore, a small incision is made in the abdominal muscle

to access the vessels. After the skin, tissues, and perforators (collectively known as the "flap")

have been dissected, the flap is transplanted and connected to the patient's chest

using microsurgery. The microsurgeon then shapes the flap to create the new breast. As no

abdominal muscle is removed or transferred to the breast, patients typically see a lower risk of

losing abdominal muscle strength and may experience a faster recovery compared to other

procedures. Thus, the DIEP flap is the gold-standard for post-mastectomy breast reconstruction.

       36.     DIEP flap breast reconstruction is a far more complicated operation than other

autologous or alloplastic options, but it provides significantly better cosmetic results, which leads




                                                  9
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 10 of 28 PageID: 10




to better psychological outcomes, with a much lower risk of reconstruction failure. Moreover,

recent studies comparing abdominal results with other procedures and the muscle-sparing DIEP

flap procedure show that abdominal wall hernias occur far less frequently in DIEP patients.

       37.     Medical literature supports that microvascular breast reconstruction, including the

DIEP flap microsurgery, should be performed by two microsurgeons, and that single-surgeon

breast reconstruction has significantly longer operating room time, and higher wound occurrences

that required surgical correction. See, e.g., N. Haddock, “Co-Surgeons in Breast Reconstructive

Microsurgery,” J. Microsurgery, 2018: Jan; 38(1); 14-20. Another study found that operative time

and length of stay were both significantly lower when a co-surgeon or assistant surgeon was

present. AJ Bauermeister, “Impact of Continuous Two-Team Approach in Autologous Breast

Reconstruction,” J. Reconstr. Microsurg., 2017; May; 33(4); 298-304.

       38.     Other studies have produced identical results, concluding: “The use of two

operating surgeons has demonstrable effects on the outcomes of microsurgical breast

reconstruction. The addition of a second surgeon significantly decreases operating room time and

shortens hospital length of stay in both unilateral and bilateral reconstruction. It also significantly

decreases donor-site wound healing complications.” K.E. Weichman, “The Impact of Two

Operating Surgeons on Microsurgical Breast Reconstruction,” Plast. Reconstr. Surg., 2017 Feb.;

139(2); 277-284; S.N. Razdan, “The Impact of the Cosurgeon Model on Bilateral Autologous

Breast Reconstruction,” J. Reconstr. Microsurg. 2017; 33(09); 624-629.

       39.     A study specific to the DIEP surgical procedure came to the identical conclusion.

O. Canizares, “Optimizing Efficiency in Deep Inferior Epigastic Perforator Flap Breast

Reconstruction,” Ann. Plast. Surg., 2015 Aug.; 75(2); 186-92.

       40.     United Plans must cover breast reconstruction after a mastectomy under the




                                                  10
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 11 of 28 PageID: 11




Women’s Health and Cancer Rights Act (“WHCRA”), 29 U.S.C. § 1185b. WHCRA: (i) requires

that post-mastectomy breast reconstruction surgery be a covered benefit under the terms of

United’s Plans; and (ii) prohibits United from placing unreasonable restrictions or limitations on

reimbursement for post-mastectomy reconstruction. WHCRA applies to post-mastectomy breast

reconstruction surgical procedures even in the absence of a diagnosis of breast cancer.

       41.     Notwithstanding the forgoing, United has instituted a uniform claim processing and

reimbursement policy that denies benefits for DIEP flap microsurgery when the performing

physicians work as either assistant surgeons or as co-surgeons (the “Uniform DIEP Multiple

Surgeon Denial Policy”). The Uniform DIEP Multiple Surgeon Denial Policy, as consistently

applied by United when adjudicating benefit claims and appeals, states that United Plans do not

cover payment for assistant or co-surgeon fees charged for service code S2068 (Breast

reconstruction with deep inferior epigastric perforator (DIEP) flap or superficial inferior epigastric

artery (SIEA) flap, including harvesting of the flap, microvascular transfer, closure of donor site

and shaping the flap into a breast, unilateral) because this code is not included in the “service code

list” United maintains to create payment policies for assistant surgeons and co-surgeons.

       42.     The Uniform DIEP Multiple Surgeon Denial Policy is based on United’s across-

the-board determination that multiple surgeons are not “medically necessary” to safely perform

the DIEP flap procedure, regardless of the individual circumstances of each case.

       43.     In adopting and implementing the Uniform DIEP Multiple Physician Denial policy,

United claims adjudication engines are programmed to deny any claim submitted for a DIEP flap

reconstruction using Healthcare Common Procedure Coding System (HCPCS) S2608 when either

the -80 (Assistant Surgeon) or -62 (Co-Surgeon) coding modifiers are also reported. Prior to 2017,

United did not maintain this blanket policy and nothing has changed in the medical literature since




                                                 11
       Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 12 of 28 PageID: 12




then that would justify United being the only major claims administrator to adopt this new uniform

reimbursement policy. Since that date, thousands if not tens of thousands of claims have been

denied by United at the expense of highly skilled surgeons and their patients.

         44.     For services reported under S2608 with the -80 modifier, United’s Explanation of

Benefit (“EOB”) statements provide two explanations for the denial. First, United utilizes denial

code     PR54,      which      indicates   “PATIENT        RESPONSIBILITY        –    MULTIPLE

PHYSICIANS/ASSISTANTS ARE NOT COVERED IN THIS CASE.” Second, United utilizes

denial code KV, which indicates “THIS PROCEDURE CODE IS NOT ELIGIBLE FOR

ASSISTANT SURGEON. THEREFORE BENEFITS ARE NOT PAYABLE.”

         45.     For services reported under S2608 with the -62 modifier, United’s Explanation of

Benefit (“EOB”) statements provide two explanations for the denial. First, United AGAIN utilizes

denial    code   PR54,      which   indicates   “PATIENT    RESPONSIBILITY        –   MULTIPLE

PHYSICIANS/ASSISTANTS ARE NOT COVERED IN THIS CASE.” Second, United utilizes

denial code I2, which indicates “PAYMENT FOR THIS SERVICE IS DENIED. THE

PROCEDURE CODE SUBMITTED WITH A MODIFIER -62 IS NOT ELIGIBLE FOR CO-

SURGEON REIMBURSEMENT. THE PHYSICIAN OR HEALTH CARE PROFESSIONAL

SHOULD SUBMIT A CORRECTED CLAIM.”

         46.     When United Members and/or their plastic surgeons appeal these claims denials,

the appeals are rejected by United out-of-hand, based solely on the Uniform DIEP Multiple

Surgeon Denial Policy, and without any individual consideration of the patient or the clinical

circumstances underlying the procedure in question.

         B.      Dr. Tamburrino’s Claims and Appeals on Behalf of his Patient L.K.

         47.     L.K. is a 58-year-old United Member, with her health benefit plan sponsored by

her employer, Business One Consulting, but administered by United.


                                                 12
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 13 of 28 PageID: 13




       48.    On June 26, 2018, L.K. presented to Doylestown Hospital for right breast

mastectomy followed immediately by DIEP flap reconstruction. The mastectomy was performed

by Donna M. Angotti, M.D, Medical Director of the Breast Cancer Program at Doylestown

Hospital. The DIEP flap reconstruction was performed Dr. Tamburrino and Keith M. Blechman,

M.D. Prior authorization was received for these services under authorization no AXXXXXXXX. Dr.

Tamburrino’s operative report expressly noted that:

       CO-SURGEON: Keith Blechman, M.D. Please note that Dr. Blechman is used as
       a co-surgeon for the breast reconstruction with deep inferior epigastric perforator
       flap. A co-surgeon is needed on this case due to the multiple independent
       procedures that are occurring simultaneously including elevation of the flap as well
       as recipient vessel exposures in the chest. An individual who is fellowship trained
       in microsurgery needs to function as a co-surgeon. Dr. Blechman meets these
       requirements.

       49.    Following L.K’s procedure, Dr. Tamburrino submitted a bill to United for the

services he personally rendered during L.K.’s DIEP flap reconstruction. The service codes were

billed by Dr. Tamburrino and paid by United as follows:

        Service Code                  Billed Amount                  Paid Amount
        HCPCS S2068-RT-62             $50,000.00                     $0.00
        CPT 38530                     $7,903.90                      $671.34
        CPT 15860                     $1,440.53                      $51.45
        CPT 35761                     $5,698.68                      $206.00

       50.    In the EOB it provided to both Dr. Tamburrino and L.K., United explained its denial

as follows: (i) denial code PR54, which indicates “PATIENT RESPONSIBILITY – MULTIPLE

PHYSICIANS/ASSISTANTS ARE NOT COVERED IN THIS CASE”; and (ii) denial code I2,

which indicates “PAYMENT FOR THIS SERVICE IS DENIED. THE PROCEDURE CODE

SUBMITTED WITH A MODIFIER -62 IS NOT ELIGIBLE FOR CO-SURGEON

REIMBURSEMENT. THE PHYSICIAN OR HEALTH CARE PROFESSIONAL SHOULD



                                               13
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 14 of 28 PageID: 14




SUBMIT A CORRECTED CLAIM.”

       51.     On April 11, 2019, Dr. Tamburrino, through counsel, submitted a “First Level

Member Appeal” on behalf of L.K. specifically challenging United’s denial of benefits based

solely on the Uniform DIEP Multiple Surgeon Denial Policy, and noting several generally-

accepted coding guides, including one owned and operated by United, as recognizing service code

S2068 as eligible for reimbursement when billed with the co-surgeon modifier.

       52.     Dr. Tamburrino’s office also placed calls and spoke with United representatives on

17 separate occasions between August 14, 2018 and August 5, 2019, to have Dr. Tamburrino’s

claim for services processed appropriately.

       53.     On June 3, 2019, Dr. Tamburrino, again through counsel, submitted a “Second

Level Member Appeal” for each claim to United on behalf of L.K. Dr. Tamburrino again

challenged, among other things, the Uniform DIEP Multiple Surgeon Denial Policy.

       54.     United never responded to the substance of Dr. Tamburrino’s appeals on behalf of

L.K.; instead baselessly refusing to consider them based upon L.K.’s alleged failure to not properly

authorize Dr. Tamburrino to appeal on her behalf despite having been provided with a copy of the

same DAR form annexed to this complaint on multiple occasions, as well as a duly-executed copy

of the internal DAR form United itself provides.

       55.     Thus, any administrative remedies that may be required to be pursued under ERISA

have, therefore, been exhausted, should be deemed exhausted under applicable regulations, or

would be futile under the circumstances, and are therefore excused as it related to Dr. Tamburrino’s

pursuit of benefits on behalf of his patient, L.K.

       C.      Dr. Theunissen’s Claims and Appeals on Behalf of his Patient B.W.

       56.     B.W. is a 61-year-old United Member, with her health benefit plan sponsored by

her spouse’s employer, Weber Group, but administered by United.


                                                 14
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 15 of 28 PageID: 15




       57.     B.W. has a personal history of breast cancer and bilateral mastectomies with

implant reconstruction. As a result of complications with her implants, B.W. underwent delayed

bilateral breast reconstruction with deep inferior epigastric perforator (DIEP) flaps performed by

Dr. Theunissen and Alireza Sadeghi, M.D. as co-surgeons, at Woman's Hospital in Baton Rouge,

LA, on September 24, 2018. Prior authorization was received for these services under

authorization no AXXXXXXXX.

       58.     On October 2, 2018, Dr. Theunissen submitted a bill to United for the services he

personally rendered during B.W.’s DIEP flap reconstruction. The service codes were billed by Dr.

Theunissen and paid by United as follows:

        Service Code                  Billed Amount                 Paid Amount
        HCPCS S2068-62-LT             $60,000.00                    $0.00
        HCPCS S2068-62-RT             $60,000.00                    $0.00
        CPT 21600-62                  $8,000.00                     $6,500.00

       59.     In the EOB it provided to both Dr. Theunissen and B.W., United explained its

denial as follows: (i) denial code PR54, which states that “PATIENT RESPONSIBILITY –

MULTIPLE PHYSICIANS/ASSISTANTS ARE NOT COVERED IN THIS CASE”; and (ii)

denial code KV, which states “THIS PROCEDURE CODE IS NOT ELIGIBLE FOR

ASSISTANT SURGEON. THEREFORE BENEFITS ARE NOT PAYABLE.”

       60.     November 27, 2018, Dr. Theunissen, through his appeal service provider,

submitted a “First Level Member Appeal” on behalf of B.W., specifically challenging United’s

denial of benefits based solely on the Uniform DIEP Multiple Surgeon Denial Policy, noting that

the DIEP flap procedure requires two micro-surgeons and at times, both a first and second assist,

working together in unison for approximately 8-12 hours, thereby rendering United’s policy

arbitrary and capricious.



                                               15
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 16 of 28 PageID: 16




       61.     On December 24, 2018, United responded to Dr. Theunissen’s First Level Member

Appeal on behalf of B.W., did not address the substance of Dr. Theunissen’s appeals on behalf of

B.W.; instead baselessly refusing to consider it based upon B.W.’s alleged failure to not properly

authorize Dr. Theunissen to appeal on her behalf despite having been provided with a copy of the

same DAR form annexed to this complaint on multiple occasions, as well as a duly-executed copy

of the internal DAR form United itself provides.

       62.     On January 24, 2019, Dr. Theunissen, again through his appeal service coordinator,

submitted a “Second Level Member Appeal” for each claim to United on behalf of B.W. Dr.

Theunissen included a copy of the First Level Member Appeal that United previously ignored, as

well as copies of DAR forms duly-executed by B.W.

       63.     On February 14, 2019, United responded to Dr. Theunissen’s Second Level

Member Appeal, and this time addressed the substance of that appeal. Nevertheless, United upheld

its prior denial, stating, in relevant part, that “Per UnitedHealthcare’s Co-Surgeon/Team Surgeon

Policy, this claim was processed correctly and no payment is due.”

       64.     Thus, any administrative remedies that may be required to be pursued under ERISA

have, therefore, been exhausted, should be deemed exhausted under applicable regulations, or

would be futile under the circumstances, and are therefore excused as it relates to Dr. Theunissen’s

pursuit of benefits on behalf of his patient, B.W.

                                    CLASS ALLEGATIONS

       65.     United has adopted and implemented the Uniform DIEP Multiple Physician Denial

policy, which is contrary to the terms and conditions of the applicable ERISA plans and in violation

of ERISA. Plaintiffs’ claims were not subject to unique policies but serve as a representative

example of many insureds and their breast reconstruction surgeons whose claims for plan benefits

were (and are) improperly denied by United.


                                                 16
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 17 of 28 PageID: 17




       66.      Plaintiffs, acting as Authorized Representatives of their patients L.K. and B.W.,

bring claims on behalf of a “Class” defined as follows:

                All women in the United States who were insured under an ERISA
                health insurance plan issued and/or administered by United who
                were denied plan benefits coverage for DIEP flap microsurgery
                when the performing physicians work as either assistant surgeons or
                as co-surgeons based on the Uniform DIEP Multiple Surgeon Denial
                Policy.

       67.      The members of this proposed Class are so numerous as to make joinder of all

members impractical. Although the precise numbers are currently known only to United, United

insures approximately 115 million members and is the largest health care company in the world

based on revenue. It can therefore reasonably be concluded that, at a minimum, thousands of

insureds are impacted by these practices.

       68.      There are questions of law or fact common to the class, including but not limited to

whether United acted as a fiduciary when it engaged in the conduct at issue and whether United’s

conduct violated the written terms of its plans and/or United’s fiduciary duties.

       69.      Plaintiffs’ claims are typical of the class’s claims because, like other class members,

they were denied plan benefits coverage for DIEP flap microsurgery billed with service code

S2608 when the performing physicians work as either assistant surgeons or as co-surgeons based

on the Uniform DIEP Multiple Surgeon Denial Policy.

       70.      Plaintiffs will fairly and adequately protect the interests of the members of the

Class, is committed to the vigorous prosecution of this action, has retained counsel competent and

experienced in class action litigation and has no interests antagonistic to or in conflict with those

of the Class.

       71.      United has acted on grounds that apply generally to the class, as United has adopted

and implemented the Uniform DIEP Multiple Physician Denial policy. As a result, enjoining



                                                  17
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 18 of 28 PageID: 18




United from engaging in this practice and requiring it to provide plan benefits coverage for DIEP

flap microsurgery billed with service code S2608 when the performing physicians work as either

assistant surgeons or as co-surgeons would be appropriate, and, as detailed below, is part of the

relief sought.

        72.      Questions of law or fact common to the Class members predominate over any

questions particular to individual class members. The overriding common question is whether

United’s Uniform DIEP Multiple Physician Denial policy is consistent with the terms and

conditions of its plans and its fiduciary duties to its plan beneficiaries, and WHCRA, as adopted

as part of ERISA, 29 U.S.C. § 1185b.

        73.      In its role as a claim administrator for the plans at issue, and in serving as an ERISA

fiduciary, United maintains records of when and how it receives, processes, and denies plan

benefits coverage for DIEP flap microsurgery when the performing physicians work as either

assistant surgeons or as co-surgeons. Accordingly, the members of the Class could be readily and

objectively ascertained using United’s records.

                                   COUNT I
              (CLAIM FOR RELIEF UNDER ERISA, 29 U.S.C. § 1132(a)(1)(B))

        74.      The foregoing allegations are re-alleged and incorporated by reference as if fully

set forth herein.

        75.      This count is brought pursuant to 29 U.S.C. § 1132(a)(1)(B).

        76.      United systematically violated the terms of the Class members’ ERISA plans by

adopting and implementing the Uniform DIEP Multiple Physician Denial policy.

        77.      By ignoring plan terms and applying internal policies to justify adopting and

implementing the Uniform DIEP Multiple Physician Denial policy, United also violated its

fiduciary obligations under ERISA.



                                                   18
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 19 of 28 PageID: 19




                                  COUNT II
              (CLAIM FOR RELIEF UNDER ERISA, 29 U.S.C. § 1132(a)(3)(A))

        78.     The foregoing allegations are re-alleged and incorporated by reference as if fully

set forth herein.

        79.     This count is brought pursuant to ERISA, 29 U.S.C. § 1132(a)(3)(A), to enjoin

United’s acts and practices, as detailed herein. Plaintiffs bring this claim only to the extent that the

Court finds that the injunctive relief sought is unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B).

80.     United systematically violated the terms of the Class members’ plans, and its own fiduciary

duties, by adopting and implementing the Uniform DIEP Multiple Physician Denial policy.

                                  COUNT III
              (CLAIM FOR RELIEF UNDER ERISA, 29 U.S.C. § 1132(a)(3)(B))

        81.     Plaintiff incorporates by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

        82.     This count is brought pursuant to 29 U.S.C. § 1132(a)(3)(B), to obtain appropriate

equitable relief to redress United’s violation of ERISA and of its plans. Plaintiffs bring this claim

only to the extent that the Court finds that the equitable relief sought is unavailable pursuant to 29

U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3)(A).

        83.     By engaging in the misconduct described herein, United financially benefitted in

two ways. First, regarding fully-insured plans or plans that include a stop-loss provision requiring

United to pay all benefits above a certain threshold, United avoided paying benefits out of its own

funds. Second, regarding self-funded plans, United charged its corporate customers fees for

serving as claims administrator while improperly denying benefits based on invalid reimbursement

policies as detailed herein, and lowered costs for its corporate customers, allowing United to retain

current customers and expand its business to new customers. United also benefitted by gaining

additional fees from its self-insured customers through the Uniform DIEP Multiple Physician


                                                  19
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 20 of 28 PageID: 20




Denial policy. These conflicts of interest subject United’s acts to heightened judicial scrutiny.

       84.     It would be inequitable to allow United to retain these benefits, considering

United’s misconduct. Thus, Plaintiff and the Class are entitled to appropriate equitable relief,

including but not limited to an appropriate monetary award based on disgorgement, restitution,

surcharge, unjust enrichment, or another basis, pursuant to 29 U.S.C. § 1132(a)(3)(B).

       WHEREFORE, Plaintiffs demand judgment in their favor against United as follows:

       A.      Certifying the Class and appointing Plaintiffs as Class Representatives;

       B.      Declaring that United violated its legal obligations in the manner described herein;

       C.      Permanently enjoining United from engaging in the misconduct described herein;

       D.      Ordering United to repay all class members, with interest, for the amount of ONET

benefits denied as a result of United’s ERISA violations as alleged herein or, alternatively,

ordering United to reprocess all wrongfully denied appeals in compliance with plan terms and

without the improper reductions described herein;

       E.      As an alternative remedy, ordering United to make an equitable payment to Plaintiff

and members of the Class;

       F.      Awarding Plaintiff disbursements and expenses of this action, including reasonable

attorneys’ fees, in amounts to be determined by the Court; and

       G.      Granting such other and further relief as is just and proper.




                                                 20
     Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 21 of 28 PageID: 21




         CERTIFICATION PURSUANT TO LOCAL CIVIL RULES 11.2 AND 40.1

        I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other pending or anticipated litigation in any court or arbitration proceeding, nor are

there any non-parties known to Plaintiffs that should be joined to this action. In addition, I

recognize a continuing obligation during this litigation to file and to serve on all other parties and

with the Court an amended certification if there is a change in the facts stated in this original

certification.

                 CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

        I hereby certify that the above-captioned matter is not subject to compulsory arbitration in

that the Plaintiffs seek, inter alia, injunctive relief.



Dated: June 21, 2021                              Respectfully submitted,

                                                   /s/ John W. Leardi
                                                  John W. Leardi
                                                  Nicole P. Allocca
                                                  Elizabeth A. Rice
                                                  BUTTACI LEARDI & WERNER LLC
                                                  212 Carnegie Center, Suite 202
                                                  Princeton, New Jersey 08540
                                                  609-799-5150

                                                  Leslie Howard
                                                  COHEN HOWARD, LLP
                                                  766 Shrewsbury Ave., Suite 200
                                                  Tinton Falls, NJ 07724
                                                  732-747-5202




                                                     21
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 22 of 28 PageID: 22




                              Exhibit A
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 23 of 28 PageID: 23
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 24 of 28 PageID: 24
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 25 of 28 PageID: 25
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 26 of 28 PageID: 26




                              Exhibit B
      Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 27 of 28 PageID: 27




                                                 ASSIGNMENT OF BENEFITS/DESIGNATED AUTHORI?EDRENE,SENTArtyk

      it's our t.oticy, for your convenience, as well       ti; friCiiitat0 1);!YMICit. to idle t obit beneht claims ml your behalf. To enable your
                                                                                                                                                    insurance policy or benefit plan
      to deal with us directly. please. read !Ia.!. following, sign and print yam name below arid enter tixday's
                                                                                                                        dale.

      A5SitmOnent..Of .........

       nereby assign arid convey to die rtilii, St evi-ent       mitt./41 lw ice airy aro ail benefit and rOM-hcrolfit rigigs (including tire right io any payments) unor (ny treal;r,
     insurance! policy or benefit plan to Dr. Theiprissen and Aesti with. Elastic. Surgery (,:ollettiveiy, the 4 Providers')
                                                                                                                                 with respect to any and all medical/facility servicar.
     provided by the Providers to ire for all dates of service. It is                   intended by this assignment of benefits to assigon to the fuilest extent permitted ander
     the I,tw any and ail of my rights, inehaiing witho%t limitation, the right of one or trure of the Provhier5 to
                                                                                                                              execute, In my ;lame arid On my twhalf, any form,
     locomen or instrumer it reunited under any applicable Llsurance policy or benefit Blatt to further r-s:iclence ray intent as set
                                                                                                                                                 forth herein and to avoid any dela.,
     pirating rights under applicable federal at d State law rules, reg,teations prid rentirernents, (iii pursue penalties fur and text
                                                                                                                                                 Itsively on behalf Of Pf0Vilitfl!.
     any Insurance policy N benefit plan tor faf         (al: Idle plan administrator to timely produce Or RISPOrki to request:, fiat:turfing appeals) for all information          lug
     to airy plan do unions describing the rights under any insurance policy or benefit plan as required by any applicable Federal or
                                                                                                                                                     State     (iii) TO endorse far me
     Shy          made payable to ore for benefits and claims collected toward ray account, and/or (iv) to !Ong any appeal, lawsuit or administrative
                                                                                                                                                                       proceeding, for
     and on my hehalf, in my name against any person and/or entity involved in the deter/Mini Me or benefits under any insurance noticy or bercla rgan.

     Should this assignment be prohibited soder my pclicyipirfx, please disclose to Provmer re writing sndt anti.arAluantio:il provision; otherwise th'S aS);glirri,?..4                it
     be effective notwithsitanding any anti. aSAIAOrne, M (IA MA, in any PON:Y/Pk3h.

     P25ifiri01:(rqAKt±91.12tdj;NOC:WPSAPY?.
     I hereby appoint as A ti.,:s;gn.ited pa,thorizeri Repre-,, r, atrce each          provider; Arid       or their             Fissistaitt surgeons. ol ,ysiciail assistants toK:Ili.v:
     assistants, tAting staff, ,awynrs) or any Other poi seri       bLrano.V.: thnt provides heallitare acth,,ny senates a; .1 'business nisi: fete' (including i-t.:wiard tie;gthcare
     Group) under the                !Xi:Mance POItabiiliy and Ac;:or intabiaty Act oi 1(39f.:,, as amended          I, and their icspentive               (collect)vely referred to
     her tin as an "'Authorized Represeirtative'l. l fiis authorization is intim:10d to comply with ail requirements of the unolownent Retirement Income Security Att
     1974, as '31',.encle,,i (!:.RIBA") and any apulkable Si-ate law. lath Authorized fteprissentative s grants d 1;14? ark've rights which i have :Is a moaner err berreirciary
     under my insurance policy cr benefit plan, including without limitation;

I.   The right of rry Authorized Representative to file claims for benefits air toy behalf and directly receive payment for benefits and nombenefits from any thirO,
     party payer under my in5orame policy or benefit plan, incluang the right to penalties, interest and at tca ney fees.
2.   The right of my Authorized Representative to communicate with iMSI.ill:T3,111.:In fiduciaries, employers and plan and claim zdrillaistraMrs relative to all ray beneht
     intor 'nation arid private health intormat s- n ("Pen' as further definer      inPAA) and to Shaun and mychange such infer r nation with a "covered per::on" or
     'hasinoss associate" as those terms arm :refined under
     The right of my Authorized Representative. to send and receive follow-co information and obtain ail rincomentation that ERISA r, any State law requires to he
     provided to 1110, including, without          plan documents. explanation of benefits, adverse benefit determinations, all relevant documents involving ray
     claim, identity of ali persona involved in determining ray claim and tel dot:far:ging feted upon in making any determination as to the payment of any amount
     under the aopili;ohle, plan documents.
4.   The ntdit of my Authorized Representative to file any internal or ((Werra' member appeal fer payment of benefits under arty applicable insurance policy or
     benefit plan.
5.   The right of my Authorized Reuresern alive to pursue airy rights, claim or cause of action through litigation or otherwise under any Federal or Slate I7P.At With
     respect to payment for services provided by a Provider to me, inciuding penalties. Interf!,M and attorney fees



     it us specliirally intended that any Provider or Authorized Representative is srdllnrzer) arid directed to provide and else se my PKl for purposes of exercisMg alt
     right; anti nenef its 5Ct forth in this Assignment of heriefus/Dcsignaten Authorized Representative authorization t4:1 any cove rall nelson" or 'businesa associate".
     including third•parly payors, internal arid maternal uttlzaliori review organizations, regulatory review entities and other organizations andjor companies tbar
     may/will assist with claims processingir an-obur5erner it. I a iso ;, iireLt: any plan or chine anniir istra tor or plan sponsor to sildre all Nil with any Provider er
     Autriori7ed Ile:presentative and rot to innibl. the exerctso of rights tinder my insurance policy or benefit Wan by res..,iring any further authorilation signori by me

     I uriderstann that I remain fully responsible for any billed charges rerm,ining, due for services provided ter me by a Provider, it. hiding co•pays, co-insurance and
     deductibles: If I receive any check or other payment iron an Insurance company          third-party p4yon for services rendered To Me by a Provider, I will imorediately
     endorse tint check over l die Provider or otherwise make plyrnent to 'he Provider for the zonotont of payrnvnt r,:ciiyed from such iiI3i1101, 0: COmpany or third.
     party payer. I agree that if the Prov.der is re;sired to per sue coilertion efforts against roe for tticse amount:., I will re: respnr5i1)10 for ail ingal fees, interest and
     ants associated therewith.

     MI5 ASSignment of Senents/Designated Authorized Represeritallve authort:ation                   remain in heal torte and effect for all current and future Oates of servire,
     draft such iliac that all rights have been exercised under applicable Federal and State law as determined by Providers. I may revoke or withdraw this alitnurity
     upon written notice to the Providers. In the f...sent of any revocation, I will tin responsible for paygnent of all outstanding aniohnts then rise to the Crushers.




     REDACTED
Case 2:21-cv-12766 Document 1 Filed 06/21/21 Page 28 of 28 PageID: 28




                              REDACTED

REDACTED
